          Case 2:20-cv-02321-DJH Document 71 Filed 12/07/20 Page 1 of 3



 1       Sidney Powell (admitted pro hac vice)
         Sidney Powell PC
 2       Texas Bar No. 16209700
         (517) 763-7499
 3
         Sidney@federalappeals.com
 4
 5       Alexander Michael del Rey Kolodin, AZ Bar No. 030826
         Alexander.Kolodin@KolodinLaw.com
 6       Christopher Viskovic, AZ Bar No. 0358601
 7       CViskovic@KolodinLaw.com
         KOLODIN LAW GROUP PLLC
 8       3443 N. Central Ave. Ste. 1009
         Phoenix, AZ 85012
 9       Telephone: (602) 730-2985
10       Facsimile: (602) 801-2539
         Attorneys for Plaintiffs
11
12       Attorneys for Plaintiffs
         (Additional counsel listed on signature page)
13
                            IN THE UNITED STATES DISTRICT COURT
14
15                                FOR THE DISTRICT OF ARIZONA

16
     Tyler Bowyer, Michael John Burke, Nancy
17   Cottle, Jake Hoffman, Anthony Kern,                 Case No.: 2:20-cv-02321-DJH
     Christopher M. King, James R. Lamon, Sam
18   Moorhead, Robert Montgomery, Loraine
     Pellegrino, Greg Safsten, Salvatore Luke
19   Scarmardo, Kelli Ward and Michael Ward;             NOTICE OF SERVICE OF
20                                                       PLAINTIFFS’ EXHIBIT LIST
                         Plaintiffs;
21
     v.
22
     Doug Ducey, in his official capacity as
23   Governor of the State of Arizona, and Katie
     Hobbs, in her capacity as Secretary of State
24   of the State of Arizona;
25                       Defendants.
26
27
28   1
         District of Arizona admission scheduled for 12/9/2020.
       Case 2:20-cv-02321-DJH Document 71 Filed 12/07/20 Page 2 of 3



 1         Pursuant to LRCiv 5.2, Plaintiffs hereby give notice that Plaintiffs’ Exhibit List was
 2   served upon Defendant Doug Ducey, Defendant Katie Hobbs, and Maricopa County
 3   Intervenors counsel of record via email on December 6, 2020 at 2:54 p.m.
 4                                       Respectfully submitted this 7th day of December, 2020
 5
                                                                         /s Alexander Kolodin
 6
     Sidney Powell PC                                              Kolodin Law Group PLLC
 7   Texas Bar No. 16209700                                              AZ Bar No. 030826
 8   2911 Turtle Creek Blvd, Suite 300                          3443 N. Central Ave Ste 1009
     Dallas, Texas 75219                                                 Phoenix, AZ 85012
 9
     *Application for admission pro hac vice
10   forthcoming
11   Of Counsel:
     Emily P. Newman (Virginia Bar No. 84265)
12   Julia Z. Haller (D.C. Bar No. 466921)
     Brandon Johnson (D.C. Bar No. 491730)
13
     2911 Turtle Creek Blvd. Suite 300
14   Dallas, Texas 75219
15   *Application for admission pro hac vice Forthcoming
16   L. Lin Wood (Georgia Bar No. 774588)
     L. LIN WOOD, P.C.
17   P.O. Box 52584
     Atlanta, GA 30305-0584
18   Telephone: (404) 891-1402
19   Howard Kleinhendler (New York Bar No. 2657120)
     Howard Kleinhendler Esquire
20   369 Lexington Ave. 12th Floor
     New York, New York 10017
21   (917) 793-1188
     howard@kleinhendler.com
22
                                                                                                .
23

24

25

26

27

28


                                                -2-
       Case 2:20-cv-02321-DJH Document 71 Filed 12/07/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on December 7th, 2020, I electronically transmitted the
 3   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
 5

 6   By: /s/ Chris Viskovic
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -3-
